Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of
July 1, 2014 (“Effective Date”), by and among STAG INDUSTRIAL, INC., a Maryland
corporation (“Company”), STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(“Partnership”), a Delaware limited partnership, and GEOFFREY G. JERVIS
(“Executive”) to affirm the terms and conditions of Executive’s employment.

 

The parties agree as follows:

 

1.                                      Employment.  Employer (as defined below)
hereby employs Executive, and Executive hereby accepts such employment, upon the
terms and conditions set forth herein.

 

2.                                      Duties.

 

2.1       Position.  Executive is employed on a full-time basis as Chief
Financial Officer, Executive Vice President and Treasurer, shall report directly
to the Board of Directors of the Company (the “Board of Directors”), and shall
have the duties and responsibilities commensurate with such positions as shall
be reasonably and in good faith determined from time to time by the Board of
Directors, including such duties and responsibilities with respect to the
Company, the Partnership and/or a subsidiary of either (collectively,
“Employer”).

 

2.2       Duties.  Executive shall: (i) abide by all applicable federal, state
and local laws, regulations and ordinances, and (ii) except for vacation and
illness periods, devote substantially all of his business time, energy, skill
and efforts to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business interests of the Employer;
provided, that, notwithstanding the foregoing, Executive may (x) make and manage
personal business investments of his choice, subject to the limitations set
forth in Section 8 hereof, (y) serve as a director or in any other capacity of
any business enterprise, including an enterprise whose activities may involve or
relate to the Employer’s Business (as defined in Section 8), provided that such
service is expressly approved in advance by the Board of Directors, and
(z) serve in any capacity with any civic, educational, religious or charitable
organization, or any governmental entity or trade association; provided that all
such other activities do not materially interfere with the performance of the
Executive’s duties hereunder.

 

3.                                      Term of Employment.  The term of this
Agreement shall commence on the Effective Date and shall continue until and
including the three-year anniversary of the Effective Date, unless earlier
terminated as herein provided (the “Initial Term”).  The Initial Term shall be
automatically renewed for successive one-year periods (each an “Extended Term”)
unless either party gives notice of non-renewal at least sixty (60) days prior
to the end of the Initial Term or any Extended Term.  As used herein, “Term”
shall include the Initial Term and any Extended Term, but the Term shall end
upon any lawful termination of Executive’s employment with Employer as herein
provided.

 

4.                                      Compensation.

 

4.1       Base Salary.  As compensation for Executive’s performance of
Executive’s duties as set forth herein and as hereafter determined by the
compensation committee of the Board of Directors from time to time, Employer
shall pay to Executive a base salary of $360,000 per year (“Base Salary”),
payable in accordance with the normal payroll practices of Employer, less all
legally required or authorized payroll deductions and tax withholdings.  Base
Salary shall be reviewed annually, and may be increased, at the sole discretion
of the compensation committee of the Board of Directors, in light of the

 

--------------------------------------------------------------------------------


 

Executive’s performance and the Employer’s financial performance and other
economic conditions and relevant factors determined by the compensation
committee.

 

4.2       LTIP Units, Restricted Stock and Other Equity Awards.

 

(a)                                 In consideration of services to be performed
by Executive for the Partnership in his capacity as a partner thereof, upon
execution of this Agreement, the Employer shall cause to be granted to Executive
long-term incentive plan units (“LTIP Units”) equal in fair value at the time of
such grant to two times the Executive’s Base Salary, pro-rated for the partial
calendar year at the beginning of the Term.  Subsequent grants of LTIP Units
will be made in January, subject to the approval of compensation committee of
the Board of Directors. Such LTIP Units shall be evidenced by, and subject to,
the LTIP Unit award agreement attached to this Agreement as Exhibit A (“LTIP
Agreement”) and the Company’s 2011 Equity Incentive Plan, as amended (“2011
Equity Plan”) (a copy of which has been delivered to Executive).  The initial
LTIP Agreement provides for a five-year term and vesting of one-twentieth of the
LTIP grant on the last day of each quarter during the term of the LTIP
Agreement. At the time of any subsequent grant of LTIPs, the compensation
committee of the Board of Directors shall determine the amount, term and vesting
period of any such grant. Irrespective of the vesting schedule, Executive will
receive distributions on the entire LTIP Unit grant (vested and unvested) equal
in value to the dividends payable for a commensurate number of shares of common
stock. In addition, as part of the consideration for employment, Executive shall
be eligible to receive additional awards of LTIP Units and other equity awards,
subject to the terms and conditions of the Company’s 2011 Equity Plan(or such
subsequent equity plan as may be in place from time to time) and the applicable
award agreement.

 

(b)                                 At any time after the execution of this
Agreement, as part of the consideration for his employment as an officer of the
Company, Executive shall be eligible to receive shares of common stock
(“Restricted Stock”), in such number as the compensation committee of the Board
of Directors deems appropriate, should it determine that such a grant of
Restricted Stock is advisable in its sole discretion, and such Restricted Stock
shall be evidenced by, and subject to, a Restricted Stock award agreement in the
form then currently in use by the Company (“Restricted Stock Agreement”).  Such
awards of Restricted Stock and any other equity awards granted shall be subject
to the terms and conditions of the Company’s 2011 Equity Plan (or such
subsequent equity plan as may be in place from time to time) and the applicable
award agreement.

 

(c)                                  Any LTIP Units granted to the Executive
during the term of this Agreement shall be deemed to have been granted to the
Executive in consideration of services rendered or to be rendered in Executive’s
capacity as a partner of the Partnership.

 

(d)                                 During the Term, the Company and the
Partnership shall (and shall cause each subsidiary that is a component Employer
to) allocate the services provided by Executive to each component Employer and
compensate Executive from the respective component Employer on a basis
proportionate to the services provided by Executive to each component Employer. 
The parties confirm that Employer shall (and intends to) require that a
sufficient amount of services be provided hereunder to the Partnership by
Executive in his capacity as a partner of the Partnership to constitute full and
adequate consideration for the issuance of LTIP Units to Executive and to the
Company by Executive in his capacity as an officer of the Company to constitute
full and adequate consideration for the issuance of Restricted Stock to
Executive.

 

4.3       Bonus.  At the sole discretion of the Board of Director’s compensation
committee, Executive may be paid a bonus (“Bonus”) relating to each calendar
year during the Term subject to the satisfaction of the terms and conditions set
forth in the Executive Compensation Program approved by

 

2

--------------------------------------------------------------------------------


 

the Board of Director’s compensation committee. Such discretionary Bonus, if
any, shall be paid on or before January 15 of the following calendar year.

 

4.4                               Completion Bonus LTIPS. In consideration of
services to be performed by Executive for the Partnership in his capacity as a
partner thereof and for Executive’s completion of the Initial Term under this
Agreement, upon execution of this Agreement, the Employer shall cause to be
granted to Executive LTIP Units equal in fair value at the time of such grant to
$1.2 million (“Completion Bonus LTIPS”).  Such Completion Bonus LTIPS shall be
evidenced by, and subject to, the LTIP Unit award agreement attached to this
Agreement as Exhibit C (“CB LTIP Agreement”) and the Company’s 2011 Equity
Plan.  The CB LTIP Agreement provides for a three-year term, running
concurrently with this Agreement.  No vesting of any of the Completion Bonus
LTIPS will occur during the Term; provided, however, on the third anniversary of
the date hereof all of the Completion Bonus LTIPS will vest.  Irrespective of
the vesting schedule, Executive will receive distributions on the entire
Completion Bonus LTIPS grant equal in value to the dividends payable for a
commensurate number of shares of common stock.

 

4.5                               Relocation Expenses.  The Company will
reimburse the Executive for the reasonable and customary costs incurred for the
following expenses in connection with Executive’s relocation to the Boston area:
(a) the packing, shipping and the unpacking of the Executive’s household goods;
(b) the rental of temporary housing; (c) travel costs related to the search for
and move into temporary housing and/or a new home; and (d) travel costs related
to Executive’s commuting to and from Boston; provided, however, the relocations
expenses will not exceed, in the aggregate, $100,000.00.  Executive shall submit
any such expenses for reimbursement within thirty (30) days of incurring the
same.

 

5.                                      Customary Fringe Benefits.  Executive
shall be eligible for all customary and usual fringe benefits generally
available to full-time employees of Employer, subject to the terms and
conditions of Employer’s policies and benefit plan documents, as the same may be
amended from time to time.  As of the date hereof, Employer provides the
following fringe benefits:  group health insurance, group dental insurance, life
insurance (equal to two times Executive’s Base Salary), accidental death and
disability insurance and flexible health and child care spending program.
Employer reserves the right to change or eliminate the fringe benefits (except
the life insurance) on a prospective basis, at any time, effective upon written
notice to Executive (which written notice may be delivered electronically by
e-mail to Executive’s Company email account).  In addition, Executive shall
receive an allowance for parking costs of up to $500.00 a month. Notwithstanding
the standard vacation policy provisions or vacation accrual rates, Executive
shall be entitled to vacation of four weeks per year.

 

6.                                      Business Expenses.  Executive shall be
reimbursed for all reasonable, out-of-pocket business expenses incurred in the
performance of Executive’s duties on behalf of Employer.  To obtain
reimbursement, expenses must be submitted within one (1) month of being incurred
with appropriate supporting documentation in accordance with Employer’s
policies.  All such expenses shall be reimbursed within one (1) month of
submission and, in any event, in the same fiscal year in which they were
incurred or within one (1) month after the end of such year.

 

7.                                      Termination of Employment.  Subject to
the terms and conditions of this Section 7, either Company or Executive may
terminate Executive’s employment with Employer at any time, with or without
Cause (as defined in Section 7.10), during the Term.  Any termination of
Executive’s employment during the Term shall be communicated by written notice
of termination from the terminating party to the other party (“Notice of
Termination”).  The Notice of Termination shall indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and a
written statement of the reason(s) for the termination.  In the case of a Notice
of Termination provided by Executive to Employer, such Notice of Termination
shall not be effective for a period of thirty (30) days

 

3

--------------------------------------------------------------------------------


 

after receipt of such Notice of Termination by Employer.  In the case of a
Notice of Termination provided by Company to Executive, such Notice of
Termination shall not be effective for a period of thirty (30) days after
receipt of such Notice of Termination by Executive; provided that Company may
require Executive to leave the Company’s premises and refrain from any further
business activities on behalf of the Company as of the date designated by
Company in the Notice of Termination.  If Executive’s employment is terminated
by either party, for any reason, during the Term, Employer shall pay to the
Executive the accrued and unpaid Base Salary and accrued but unused vacation as
of the date of Executive’s termination of employment.  Further, if Executive’s
employment is terminated by either party, for any reason other than a
termination by the Company for Cause or termination by Executive without Good
Reason, during the Term, Employer shall pay to the Executive an amount equal to
the product of (a) the Bonus (or deemed Bonus) referenced in
Section 7.1(a)(ii) of this Agreement multiplied by (b) a fraction, the numerator
of which is the number of days that have elapsed between the beginning of the
fiscal year in which the termination occurs and the date of termination and the
denominator of which is the number of days in the fiscal year in which the
termination occurs, such payment to be made no later than thirty (30) days
following the date of termination of Executive’s employment and shall be subject
to Executive’s execution of a general release in favor of Company, and all
subsidiary and related entities, and their officers, directors, shareholders,
employees and agents to the fullest extent permitted by law, drafted by Company
and in a form reasonably satisfactory to Company.  Except as otherwise provided
in this Section 7 and its subsections, Employer shall have no further obligation
to make or provide to Executive, and Executive shall have no further right to
receive or obtain from Employer, any payments or benefits in respect of the
termination of Executive’s employment with Employer during the Term.

 

7.1       Severance Upon Involuntary Termination without Cause.  If Company
terminates Executive’s employment with Employer without Cause (as defined in
Section 7.10)  during the Term, such termination is not in connection with
Executive’s Disability (as defined below), and such termination qualifies as a
“Separation from Service” under Section 409A (as hereinafter defined), Executive
shall be entitled to a “Severance Package” that consists of the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any) (which Bonus
excludes the Completion Bonus LTIPS) actually paid to Executive for the most
recently completed fiscal year;

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under the Consolidated Omnibus Budget and Reconciliation Act (“COBRA”))
to continue Executive’s coverage under the Company’s group health insurance
plan, group dental plan and, if any, the Company’s group life and disability
insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans;

 

(d) immediate vesting of the Completion Bonus LTIPS (which shall, in accordance
with the CB LTIP Agreement, remain subject to achieving parity with common units
of limited partnership interest in the Partnership); and

 

4

--------------------------------------------------------------------------------


 

(e) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

If the Company terminates Executive’s employment pursuant to this Section 7.1
during calendar year 2015, then the Bonus referred to in
Section 7.1(a)(ii) hereof shall be grossed up to reflect the amount of Bonus
that would have been paid had the Executive worked the full year of 2014. The
Severance Payment shall be subject to all legally required and authorized
deductions and tax withholdings and shall be paid on the date that is the
thirtieth (30th) day following the date of termination of Executive’s
employment, provided that Executive has complied with all of the
above-referenced conditions to receiving the Severance Payment. Effective
immediately upon termination of employment, Executive shall no longer be
eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of Employer; provided, however, Executive may
effect a rollover or other transfer of his interests in any such retirement or
benefit plan in accordance with the terms of such plan and applicable law.  All
other Employer obligations to Executive shall be automatically terminated and
completely extinguished.

 

7.2       Severance Upon Resignation for Good Reason.  If Executive resigns from
employment with Employer for Good Reason (as defined in Section 7.10) during the
Term and such resignation qualifies as a “Separation from Service” under
Section 409A, Executive shall be entitled to a “Severance Package” that consists
of the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any) (which Bonus
excludes the Completion Bonus LTIPS) actually paid to Executive for the most
recently completed fiscal year;

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan, group dental plan and, if any, the Company’s group life
and disability insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans;

 

5

--------------------------------------------------------------------------------


 

(d) immediate vesting of the Completion Bonus LTIPS (which shall, in accordance
with the CB LTIP Agreement, remain subject to achieving parity with common units
of limited partnership interest in the Partnership); and

 

(e) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

If the Executive resigns from employment pursuant to this Section 7.2 during
calendar year 2015, then the Bonus referred to in Section 7.2(a)(ii) hereof
shall be grossed up to reflect the amount of Bonus that would have been paid had
the Executive worked the full year of 2014. The Severance Payment shall be
subject to all legally required and authorized deductions and tax withholdings
and shall be paid on the thirtieth (30th) day following the date of termination
of Executive’s employment, provided that Executive has complied with all of the
above-referenced conditions to receiving the Severance Payment. Effective
immediately upon termination of employment, Executive shall no longer be
eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of Employer; provided, however, Executive may
effect a rollover or other transfer of his interests in any such retirement or
benefit plan in accordance with the terms of such plan and applicable law.  All
other Employer obligations to Executive shall be automatically terminated and
completely extinguished.

 

7.3       Severance Upon Change of Control.  If during the Initial Term or
during any Extended Term, a “Change of Control” (as defined in Section 7.10)
occurs and the Company gives notice of non-renewal of this Agreement within
twelve (12) months following such Change of Control, Executive shall be entitled
to a “Severance Package” that consists of the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any) (which Bonus
excludes the Completion Bonus LTIPS) actually paid to Executive for the most
recently completed fiscal year;

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan, group dental plan and, if any, the Company’s group life
and disability insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of

 

6

--------------------------------------------------------------------------------


 

limited partnership interest in the Partnership), Restricted Stock, stock
options, and other equity awards granted to Executive under any of Employer’s
equity incentive plans;

 

(d) immediate vesting of the Completion Bonus LTIPS (which shall, in accordance
with the CB LTIP Agreement, remain subject to achieving parity with common units
of limited partnership interest in the Partnership); and

 

(d) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

If Executive’s employment terminates pursuant to this Section 7.3 during
calendar year 2015, then the Bonus referred to in Section 7.3(a)(ii) hereof
shall be grossed up to reflect the amount of Bonus that would have been paid had
the Executive worked the full year of 2014. The Severance Payment shall be
subject to all legally required and authorized deductions and tax withholdings
and shall be paid on the thirtieth (30th) day following the date of termination
of Executive’s employment, provided that Executive has complied with all of the
above-referenced conditions to receiving the Severance Payment.  Effective
immediately upon termination of employment, Executive shall no longer be
eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of Employer; provided, however, Executive may
effect a rollover or other transfer of his interests in any such retirement or
benefit plan in accordance with the terms of such plan and applicable law.  All
other Employer obligations to Executive shall be automatically terminated and
completely extinguished.

 

7.4       Beneficial Excise Tax Treatment.  If any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise would
subject Executive to any excise tax pursuant to Section 4999 of the Code due to
the characterization of such payment or benefit as an excess parachute payment
under Section 280G of the Code, Executive may elect, in his sole discretion, to
reduce the amounts of any payments or benefits called for under this Agreement
in order to avoid such characterization.  To aid Executive in making any
election called for under this Section 7.4, upon the occurrence of any event
that might reasonably be anticipated to give rise to the application of this
Section 7.4 (an “Event”), Company shall promptly request a determination in
writing by independent public accountants selected by Employer (the
“Accountants”).  Unless Company and Executive otherwise agree in writing, the
Accountants, within thirty (30) days after the date of the Event, shall
determine and report to Company and Executive whether any reduction in payments
or benefits at the election of Executive would produce a greater after-tax
benefit to Executive and shall provide to Company and Executive a written report
containing a sufficiently detailed quantitative substantiation of their analysis
and presented in a manner that Executive can readily understand.  For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  Company and Executive shall furnish to the

 

7

--------------------------------------------------------------------------------


 

Accountants such information and documents as the Accountants may reasonably
request in order to make their required determination.  The Company shall bear
all fees and expenses the Accountants may reasonably charge in connection with
their services contemplated by this Section 7.4.  Under no circumstances shall
Executive be entitled to any tax reimbursement or tax gross-up payment by virtue
of the occurrence of an Event or any additional payment or benefit under this
Section 7.4.

 

7.5       Section 409A Compliance.  The parties intend for this Agreement either
to satisfy the requirements of Section 409A or to be exempt from the application
of Section 409A, and this Agreement shall be construed and interpreted
accordingly.  If this Agreement either fails to satisfy the requirements of
Section 409A or is not exempt from the application of Section 409A, then the
parties hereby agree to amend or to clarify this Agreement in a timely manner so
that this Agreement either satisfies the requirements of Section 409A or is
exempt from the application of Section 409A.

 

(a)                                 Notwithstanding any provision in this
Agreement to the contrary, if Executive is a “specified employee” (as defined in
Section 409A), any Severance Payment, severance benefits or other amounts
payable under this Agreement that would be subject to the special rule regarding
payments to “specified employees” under Section 409A(a)(2)(B) of the Code
(together, “Specified Employee Payments”) shall not be paid before the
expiration of a period of six (6) months following the date of Executive’s
termination of employment (or before the date of Executive’s death, if
earlier).  The Specified Employee Payments to which Executive would otherwise
have been entitled during the six-month period following the date of Executive’s
termination of employment shall be accumulated and paid as soon as
administratively practicable following the first date of the seventh month
following the date of Executive’s termination of employment.

 

(b)                                 To ensure satisfaction of the requirements
of Section 409A(b)(3) of the Code, assets shall not be set aside, reserved in a
trust or other arrangement, or otherwise restricted for purposes of the payment
of amounts payable under this Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, the reimbursement of expenses or in-kind benefits provided pursuant to
this Agreement shall be subject to the following conditions: (i) the expenses
eligible for reimbursement or in-kind benefits in one taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (ii) the reimbursement of eligible expenses or in-kind benefits
shall be made promptly, subject to Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

(d)                                 Employer hereby informs Executive that the
federal, state, local, and/or foreign tax consequences (including without
limitation those tax consequences implicated by Section 409A) of this Agreement
are complex and subject to change.  Executive acknowledges and understands that
Executive should consult with his or her own personal tax or financial advisor
in connection with this Agreement and its tax consequences.  Executive
understands and agrees that Employer has no obligation and no responsibility to
provide Executive with any tax or other legal advice in connection with this
Agreement and its tax consequences.  Executive agrees that Executive shall bear
sole and exclusive responsibility for any and all adverse federal, state, local,
and/or foreign tax consequences (including without limitation any and all tax
liability under Section 409A) of this Agreement to Executive.

 

7.6       Effect of Death or Disability.  If Executive dies or his employment is
terminated by Company upon his experiencing a Disability (as defined in
Section 7.10) during the Term, Executive (or his estate) shall be entitled to
(a) payment of his accrued and unpaid Base Salary as of the date of

 

8

--------------------------------------------------------------------------------


 

Executive’s death or termination of employment by the Company upon his
experiencing a Disability; (b) payment of a single cash lump-sum payment equal
to the product of (i) the Bonus referenced in Section 7.1(a)(ii) of this
Agreement multiplied by (ii) a fraction, the numerator of which is the number of
days that have elapsed between the beginning of the fiscal year in which
Executive’s death or termination of his employment occurs and the date of
Executive’s death or termination of employment and the denominator of which is
the number of days in the fiscal year in which Executive’s death or termination
of employment occurs; and (c) payment by Employer of any group health or other
insurance premiums for a period of eighteen (18) months (subject to Executive’s
(or his spouse’s) eligibility for, and proper and timely election of continued
group health benefits under COBRA) to continue Executive’s coverage under the
Company’s group health insurance plan, group dental plan and, if any, the
Company’s group life and disability insurance plans.  The payments described in
the previous sentence shall be subject to all legally required and authorized
deductions and tax withholdings, including for wage garnishments, if applicable,
to the extent required or permitted by law, and shall be paid on the thirtieth
(30th) day following the date of termination of Executive’s employment.  Payment
under this Section 7.6 shall be made not more than once, if at all.  If
Executive dies or his employment is terminated by Company upon his experiencing
a Disability during calendar year 2015, then the Bonus referred to in
Section 7.6(b)(ii) hereof shall be grossed up to reflect the amount of Bonus
that would have been paid had the Executive worked the full year of 2014.

 

7.7       Employment Reference.  If Executive’s employment is terminated without
Cause, or Executive resigns for Good Reason, or this Agreement is not renewed by
Company pursuant to a Change of Control, Executive and Employer will negotiate
in good faith to reach an agreement on a neutral statement for termination or
resignation, to the extent necessary or appropriate.  This statement will
include, at minimum and as applicable, positions held, date of hire, employment
period and confirmation of salary history (if requested by Executive).

 

7.8       Ineligibility For Severance.  For avoidance of doubt, Executive shall
not be entitled to any Severance Package under this Agreement, and none of
Sections 7.1, 7.2 and 7.3 shall apply to Executive, if at any time during the
Term, either (a) Executive voluntarily resigns or otherwise terminates
employment with Employer other than for Good Reason, or (b) Company terminates
Executive’s employment for Cause.  Effective immediately upon termination of
employment, Executive shall no longer be eligible to contribute to or to be an
active participant in any retirement or benefit plan covering employees of
Employer; provided, however, Executive may effect a rollover or other transfer
of his interests in any such retirement or benefit plan in accordance with the
terms of such plan and applicable law.  All other Employer obligations to
Executive shall be automatically terminated and completely extinguished.

 

7.9       Taxes and Withholdings.  The Employer may withhold from any amounts
payable under this Agreement, including any benefits or Severance Payment, such
federal, state or local taxes as may be required to be withheld pursuant to
applicable law or regulations, which amounts shall be deemed to have been paid
to Executive.

 

7.10                  Definitions.

 

(a)                                 “Cause” shall mean the occurrence during the
Term of any of the following: (i) Executive’s indictment for, formal admission
to (including a plea of guilty or nolo contendere to), or conviction of: a
felony, a crime of moral turpitude, fraud and dishonesty, breach of trust or
unethical business conduct, or any crime involving Employer, (ii) gross
negligence or willful misconduct by Executive in the performance of Executive’s
duties which has materially damaged Employer’s financial position or reputation;
(iii) willful or knowing unauthorized dissemination with the intent to cause
harm by Executive of Confidential Employer Information; (iv) repeated failure by

 

9

--------------------------------------------------------------------------------


 

Executive to perform Executive’s duties that are reasonably and in good faith
requested in writing by the Board of Directors or the member of the Board of
Directors authorized by it (the “Delegator”), and which are not substantially
cured by Executive within thirty (30) days following receipt by Executive of
such written request; (v) failure of Executive to perform any lawful and
reasonable directive of the Delegator communicated to Executive in the form of a
written request from the Delegator, which is consistent with the Employer
Business, and which failure Executive does not begin to cure within ten
(10) days following receipt by Executive of such written request or Executive
has not substantially cured within forty-five (45) days following receipt by
Executive of such written request, or (vi) material breach of this Agreement by
Executive which breach has been communicated to Executive in the form of a
written notice from a Delegator, which material breach Executive does not begin
to cure within ten (10) days following receipt by Executive of such written
notice or Executive has not substantially cured within forty-five (45) days
following receipt by Executive of such written notice.

 

(b)                                 “Disability” shall mean the occurrence
during the Term of a medically determinable physical or mental impairment of
Executive that can be expected to result in death or can be expected to last for
a continuous period of not less than twelve (12) months and which either
(i) renders Executive unable to engage in any substantial gainful activity, with
or without leave accommodation, for a period of not less than three (3) months;
or (ii) results in Executive receiving income replacement benefits for a period
of not less than three (3) months under any policy of long-term disability
insurance that may be maintained by the Company for the benefit of its
employees.

 

(c)                                  “Change of Control” shall have the meaning
ascribed to it in the 2011 Equity Incentive Plan.

 

(d)                                 “Good Reason” shall mean the occurrence
during the Term of any of the following: (i) a material breach of this Agreement
by Company which is not cured by Company within 30 days following Company’s
receipt of written notice by Executive to Company describing such alleged
breach; (ii) Executive’s Base Salary is materially reduced by Company; (iii) a
material reduction in Executive’s title, duties and/or responsibilities, or the
assignment to Executive of any duties materially inconsistent with Executive’s
position; or (iv) a material change in the Company headquarters’ geographic
location; provided, however, none of the occurrences described in (i) through
(iv) hereof shall constitute Good Reason unless within ninety (90) days of any
such occurrence Executive provides a Notice of Termination effective no more
than 31 days after receipt by the Company and specifying the occurrence.

 

(e)                                  “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and all applicable
regulations or guidance promulgated thereunder.

 

7.11                  Nonduplication of Benefits.  Notwithstanding any provision
in this Agreement or in any other Employer benefit plan or compensatory
arrangement to the contrary, but at all times subject to Section 7.4, (a) any
payments due under Section 7.1, Section 7.2 or Section 7.3 shall be made not
more than once, if at all, (b) payments may be due under Section 7.1,
Section 7.2 or Section 7.3, but under no circumstances shall payments be made
under all of or any combination of Section 7.1, Section 7.2 and Section 7.3,
(c) no payments made under Sections 7.1, 7.2 and 7.3 this Agreement shall be
considered compensation for purposes of any benefit plan or compensatory
arrangement of Employer, and (d) Executive shall not be entitled to severance
benefits from Employer other than as contemplated under this Agreement, unless
such other severance benefits offset and reduce the benefits due under this
Agreement on a dollar-for-dollar basis, but not below zero.

 

8.                                      No Competition and No Conflict of
Interest.  Except as otherwise provided in Section 2.2 of this Agreement, during
the Term, Executive must not (a) engage in any work, paid or

 

10

--------------------------------------------------------------------------------


 

unpaid, that creates an actual conflict of interest with the essential
business-related interests of the Employer where such conflict would materially
and substantially disrupt operations, (b) directly or indirectly, whether as an
owner, partner, stockholder, principal, agent, employee, consultant, or in any
other relationship or capacity, engage in, or acquire any interest in any
Person, corporation, partnership or other entity (other than Company or any
entity directly or indirectly controlled by Company) engaged in the Employer
Business, or (c) in any way other than on behalf of and as an employee of
Employer, act as an officer, director, employee, consultant, shareholder,
volunteer, lender, or agent of any business enterprise engaged in the Employer
Business or any business in which Employer becomes actively engaged during the
Term.  In addition, Executive agrees not to refer any tenant or potential tenant
of Employer to competitors of Employer, without obtaining Company’s prior
written consent, during the Term.  Notwithstanding the foregoing, Executive’s
passive investment in, or passive ownership of, less than five percent (5%) of
the capital stock or other equity interests of any business entity (including a
business entity engaged in the Employer Business) shall not be treated as a
breach of this Section 8.  For purposes of this Agreement, the term “Employer
Business” shall mean the acquisition, disposition, development, redevelopment,
ownership, operation, management or financing of single tenant industrial
properties in the United States, and “passive” means no employment or
involvement in management, operations or policy decisions of the business entity
and excludes any service as a director (or equivalent), manager, officer,
employee or consultant or as a general partner or managing member (or
equivalent) of the business entity

 

9.                                      Confidentiality.  During the Term,
Executive has been and will continue to be given access to a wide variety of
information about the Employer, its affiliates and other related businesses that
the Employer considers “Confidential Employer Information.”  As a condition of
continued employment, Executive agrees to abide by Employer’s business policies
and directives on confidentiality and nondisclosure of Confidential Employer
Information.  Confidential Employer Information shall mean all information
applicable to the business of the Employer which confers or may confer a
competitive advantage upon the Employer over one who does not possess the
information; and has commercial value in the business of the Employer or any
other business in which the Employer engages or is preparing to engage during
Executive’s employment with Employer.  Confidential Employer Information
includes, but is not limited to, information regarding the Employer’s business
plans and strategies; contracts and proposals (including leases and proposed
leases); artwork, designs, drawings and specifications for development and
redevelopment projects; tenants and prospective tenants; suppliers and other
business partners and Employer’s business arrangements and strategies with
respect to them; current and future marketing or advertising campaigns; software
programs; codes, underwriting models, credit analyses, formulae or techniques;
rent rolls; financial information; personnel information; and all ideas, plans,
processes or information related to the current, future and proposed projects or
other business of the Employer that has not been disclosed to the public by an
authorized representative of the Employer, acting within the scope of his or her
authority, whether or not such information would be enforceable as a trade
secret of the Employer or enjoined or restrained by a court or arbitrator as
constituting unfair competition.  Confidential Employer Information also
includes confidential information of any third party who may disclose such
information to the Employer or Executive in the course of the Employer’s
business.

 

9.1       Nondisclosure.  Executive acknowledges that Confidential Employer
Information constitutes valuable, special and unique assets of the Employer’s
business and that the unauthorized disclosure of such information to competitors
of the Employer, or to the general public, will be highly detrimental to the
Employer.  Executive therefore agrees to hold Confidential Employer Information
in strictest confidence.  Except as shall occur as and to the extent that
Executive performs his duties to Employer, Executive agrees not to disclose or
allow to be disclosed to any individual or entity, other than those individuals
or entities authorized by the Company, any Confidential Employer Information
that Executive has or may acquire during Executive’s employment by Employer
(whether or not

 

11

--------------------------------------------------------------------------------


 

developed or compiled by Executive and whether or not Executive has been
authorized to have access to such Confidential Employer Information).

 

9.2       Continuing Obligation.  Executive agrees that the agreement not to
disclose Confidential Employer Information will be effective during Executive’s
employment and continue even after Executive is no longer employed by Employer. 
Any obligation not to disclose any portion of any Confidential Employer
Information will continue indefinitely unless such information (a) has become
public knowledge through no fault of Executive; or (b) has been developed
independently without any reference to any information obtained during
Executive’s employment with Employer; or (c) must be disclosed in response to a
valid order by a court or government agency or is otherwise required by law.

 

9.3       Return of Employer Property.  On termination of employment with
Employer for whatever reason, or at the request of the Employer before
termination, Executive agrees to promptly deliver to Employer all records,
files, computer disks, memoranda, documents, lists and other information
regarding or containing any Confidential Employer Information, including all
copies, reproductions, summaries or excerpts thereof, then in Executive’s
possession or control, whether prepared by Executive or others.  Executive also
agrees to promptly return, on termination or the Employer’s request, any and all
Employer property issued to Executive, including but not limited to computers,
cellular phones, keys and credits cards.  Executive further agrees that should
Executive discover any Employer property or Confidential Employer Information in
Executive’s possession after the return of such property has been requested,
Executive agrees to return it promptly to Employer without retaining copies,
summaries or excerpts of any kind.

 

9.4       No Violation of Rights of Third Parties.  Executive warrants that the
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Employer.  Executive
agrees not to disclose to Employer, or induce Employer to use, any confidential
or proprietary information or material belonging to any previous employers or
others.  Executive warrants that Executive is not a party to any other agreement
that will interfere with Executive’s full compliance with this Agreement. 
Executive further agrees not to enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement while such provisions
remain effective.

 

10.                               Interference with Business Relations.

 

10.1                  Interference with Sellers, Tenants, Brokers and Other
Business Partners.  Executive acknowledges that Employer’s seller information,
tenant base, broker network, pipeline, leasing and acquisitions/sales strategies
and its other business arrangements have been developed through substantial
effort and expense, and its nonpublic business information regarding these
matters is confidential and constitutes trade secrets.  In addition, because of
Executive’s position, Executive understands that Employer will be particularly
vulnerable to significant harm from Executive’s use of such information for
purposes other than to further Employer’s business interests.  Accordingly,
Executive agrees that during Executive’s employment with Employer, and for a
period of twelve (12) months thereafter, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Employer’s relationship with any of the sellers, tenants,
brokers or other business partners of Employer with whom Executive has had
contact, or conducted business, during the Term of Employment by contacting them
for the purpose of inducing or encouraging any of them to divert or take away
business from Employer.

 

10.2                  Interference with Employer’s Employees.  Executive
acknowledges that the services provided by Employer’s employees are unique and
special, and that Employer’s employees possess trade secrets and Confidential
Employer Information that is protected against misappropriation

 

12

--------------------------------------------------------------------------------


 

and unauthorized use.  As such, Executive agrees that during, and for a period
of twelve (12) months after, Executive’s employment with Employer, Executive
will not, either directly or indirectly, separately or in association with
others, interfere with, impair, disrupt or damage Employer’s business by
contacting any Employer employees for the purpose of inducing or encouraging
them to discontinue their employment with Employer.

 

10.3                  Negative Information.  During the Term and thereafter,
Executive shall not disclose confidential or negative non-public information or
make any disparaging or defamatory remarks, comments or statements regarding
Employer or its directors, officers, employees, investors, shareholders or
advisors and any affiliates of any of the foregoing (collectively, the “Employer
Affiliates”);  provided, however, that nothing contained in this Section 10.3
shall affect any legal obligation of Executive to respond to mandatory
governmental inquiries concerning the Employer or the Employer Affiliates or to
act in accordance with, or to establish, his rights under this Agreement. 
Employer likewise agrees that no one acting with the actual authority of
Employer shall disclose negative non-public information or make any disparaging
or defamatory remarks, comments or statements regarding Executive;  provided,
however, that nothing contained in this Section 10.3 shall affect any legal
obligation of the Employer or the Employer Affiliates to respond to mandatory
governmental inquiries concerning Executive or to act in accordance with, or to
establish, the rights of the Employer and the Employer Affiliates under this
Agreement.

 

10.4                                       Post-Termination Noncompetition. For
a period of six (6) months following the termination of Executive’s employment
with the Employer, Executive will not engage in Competitive Activities (as
hereinafter defined). Notwithstanding any other provision herein to the
contrary, this Section 10.4 shall terminate and be null and void if the Employer
terminates Executive’s employment without Cause, or Executive resigns from
employment with Employer for Good Reason, or if the Employer elects to send
Executive notice of non-renewal pursuant to Section 3 hereof.  The term
“Competitive Activities,” for purposes of this Section 10.4, shall mean the
taking of any of the following actions by Executive: (a) Executive’s direct or
indirect participation (for his own account or jointly with others) in the
management of, or as an employee, board member, partner, manager, member, joint
venturer, representative or other agent of, or advisor or consultant to, any
other business operation if a material portion (either in comparison to the size
of Employer’s Business or, if smaller, to such business operation’s business) of
such operation is engaging in the Employer Business or any business in which
Employer has been actively engaged at the time of the termination of Executive’s
employment with Employer (a “Competitive Operation”); (b) Executive’s investment
in, or ownership of, the capital stock or other equity interests in any business
entity that is a Competitive Operation; or (c) Executive’s lending of funds for
the purpose of establishing or operating any Competitive Operation, or otherwise
giving advice to any Competitive Operation, or lending or allowing his name or
reputation to be used by any Competitive Operation or otherwise allowing his
skill, knowledge or experience to be so used. Notwithstanding the foregoing,
Executive’s passive investment in, or passive ownership of, up to five percent
(5%) of the capital stock or other equity interests of any business entity
(including a business entity engaged in the Employer Business) shall not be
treated as a breach of this Section 10.4.  For purposes of this Section 10.4,
“Employer Business” and “passive” have the meanings set forth in Section 8 above
and “material portion” shall mean that either (i) the total assets engaged in a
Competitive Operation exceeds 20% of such business operation’s total assets or
(ii) the total assets engaged in a Competitive Operation of such business
operation equals or exceeds 20% of the Employer’s Business.  This Section 10.4
governs the period of time following Executive’s employment with Employer, and
Section 8 above governs during the Term.

 

13

--------------------------------------------------------------------------------


 

11.                               Injunctive Relief.  Executive acknowledges
that Executive’s breach of the covenants contained in Sections 8 through 10 of
this Agreement inclusive (collectively “Covenants”) would cause irreparable
injury and continuing harm to Employer for which there will be no adequate
remedy at law, and agrees that Employer shall be entitled to temporary and
preliminary injunctive relief upon a showing of a likelihood of such a breach,
and shall be entitled to permanent injunctive relief upon establishing such a
breach, to the fullest extent allowed by Massachusetts law, without the
necessity of proving irreparable harm or actual damages or of posting any bond
or other security.

 

12.                               Agreement to Arbitrate.

 

12.1                  Mandatory Arbitration.  Any dispute or controversy arising
out of or relating to any interpretation, construction, performance, termination
or breach of this Agreement, will be settled by final and binding arbitration by
a single arbitrator to be held in Boston, Massachusetts, in accordance with the
American Arbitration Association national rules for resolution of employment
disputes then in effect, except as provided herein.  The arbitrator selected
shall have the authority to grant any party all remedies otherwise available by
law, including injunctions, but shall not have the power to grant any remedy
that would not be available in a state or federal court.  The arbitrator shall
have the authority to hear and rule on dispositive motions (such as motions for
summary adjudication or summary judgment).  The arbitrator shall have the powers
granted by Massachusetts law and the rules of the American Arbitration
Association which conducts the arbitration, except as modified or limited
herein.  In aid of arbitration, either party may seek temporary and/or
preliminary injunctive relief in the Business Litigation Session of the Suffolk
County Massachusetts Superior Court (or in a regular session of that court if
the case is not accepted into the Business Litigation Session) at any time
before an arbitration demand has been filed and served, or before an arbitrator
has been selected.

 

12.2                  Principles Governing Arbitration.  Notwithstanding
anything to the contrary in the rules of the American Arbitration Association,
the arbitration shall provide (i) for written discovery and depositions as
provided under Massachusetts law and (ii) for a written decision by the
arbitrator that includes the essential findings and conclusions upon which the
decision is based which shall be issued no later than thirty (30) days after a
dispositive motion is heard and/or an arbitration hearing has completed.  Except
in disputes where Executive asserts a claim otherwise under a state or federal
statute prohibiting discrimination in employment (a “Statutory Discrimination
Claim”), each side shall split equally the fees and administrative costs charged
by the arbitrator and American Arbitration Association.  In disputes where
Executive asserts a Statutory Discrimination Claim against Employer, Executive
shall be required to pay the American Arbitration Association’s filing fee only
to the extent such filing fee does not exceed the fee to file a complaint in
state or federal court.  Employer shall pay the balance of the arbitrator’s fees
and administrative costs.

 

12.3                  Rules Governing Arbitration.  Executive and Employer shall
have the same amount of time to file any claim against any other party as such
party would have if such a claim had been filed in state or federal court.  In
conducting the arbitration, the arbitrator shall follow the rules of evidence of
the Commonwealth of Massachusetts (including but not limited to all applicable
privileges), and the award of the arbitrator must follow Massachusetts and/or
federal law, as applicable.

 

12.4                   Selection of Arbitrator.  The arbitrator shall be
selected by the mutual agreement of the parties.  If the parties cannot agree on
an arbitrator, the parties shall alternately strike names from a list provided
by the American Arbitration Association until only one name remains.

 

12.5                  Arbitrator Decision.  The decision of the arbitrator will
be final, conclusive and binding on the parties to the arbitration.  The parties
in the arbitration shall each pay their respective attorneys’ fees and one half
of the costs or fees charged by the arbitrator and the American Arbitration

 

14

--------------------------------------------------------------------------------


 

Association.  In disputes where Executive asserts a Statutory Discrimination
Claim, reasonable attorneys’ fees shall be awarded by the arbitrator based on
the same standard as such fees would be awarded if the Statutory Discrimination
Claim had been asserted in state or federal court.  Judgment may be entered on
the arbitrator’s decision in any court having jurisdiction.

 

13.                               General Provisions.

 

13.1                  Successors and Assigns.  The rights and obligations of
Employer under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of Employer.  The Employer will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) or assignee to all or substantially all of the business and/or assets
of the Employer to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Employer would be required to
perform it if no such succession or assignment had taken place.  Executive shall
not be entitled to assign any of Executive’s rights or obligations under this
Agreement without Employer’s written consent.

 

13.2                  Nonexclusivity of Rights.  Except as expressly provided in
this Agreement, Executive is not prevented from continuing or future
participation in any Employer benefit, bonus, incentive or other plans,
programs, policies or practices provided by Employer subject to the terms and
conditions of such plans, programs, or practices.

 

13.3                  Waiver.  Either party’s failure to enforce any provision
of this Agreement shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.

 

13.4                  Attorneys’ Fees.  Each side will bear its own attorneys’
fees in any dispute unless a statutory section at issue, if any, authorizes the
award of attorneys’ fees to the prevailing party, and the arbitrator awards such
attorneys’ fees accordingly.

 

13.5                  Severability.  In the event any provision of this
Agreement is found to be unenforceable by an arbitrator or court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

13.6                  Interpretation; Construction.  The headings set forth in
this Agreement are for convenience only and shall not be used in interpreting
this Agreement.  This Agreement has been drafted by legal counsel representing
Employer, but Executive has participated in the negotiation of its terms. 
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

13.7                  Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts. 
Except as and to the extent that Section 12 does not properly apply, each party
consents to the jurisdiction and venue of the state or federal courts in Suffolk
County, Massachusetts in any action, suit, or proceeding arising out of or
relating to this Agreement.

 

15

--------------------------------------------------------------------------------


 

13.8                  Notices.  Any notice required or permitted by this
Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated:  (a) by personal delivery when delivered personally;
(b) by overnight courier upon written verification of receipt; (c) by telecopy
or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

 

13.9                  Survival.  The following provisions shall survive
Executive’s employment with Employer to the extent reasonably necessary to
fulfill the parties’ expectations in entering this Agreement:  Section 7
(“Termination of Employment”), Section 9 (“Confidentiality”), 10 (“Interference
with Business Relations”) Section 11 (“Injunctive Relief”),
Section 12 (“Agreement to Arbitrate”), Section 13 (“General Provisions”), and
Section 14 (“Entire Agreement”).

 

14.                               Entire Agreement.  This Agreement, together
with the other agreements and documents governing the benefits described in this
Agreement, constitute the entire agreement among the parties relating to this
subject matter hereof and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
Agreement may be amended or modified only with the written consent of Board of
Directors of the Company and Executive.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

STAG INDUSTRIAL, INC.

 

 

 

 

Dated: May 12, 2014

By:

 /s/ Benjamin S. Butcher

 

 

Name: Benjamin S. Butcher

 

 

Title: President

 

 

 

 

 

STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P.

 

 

 

By: STAG Industrial GP, LLC, its sole general partner

 

 

 

 

Dated: May 12, 2014

By:

 /s/ Benjamin S. Butcher

 

 

Name: Benjamin S. Butcher

 

 

Title: President

 

16

--------------------------------------------------------------------------------


 

 

GEOFFREY G. JERVIS

 

 

 

 

Dated: May 12, 2014

/s/ Geoffrey G. Jervis

 

Address:

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of LTIP Unit Award Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of CB LTIP Unit Award Agreement

 

--------------------------------------------------------------------------------